DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 08/01/2019. 
The application contains 1-19, all have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  08/01/2019 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 8, the phrase " applying a plurality machine logic-based rules to the first article data set to determine that the first article is a virtual world article; and responsive to the determination that the first article is a real world article, taking a responsive action." renders the claim indefinite because it is not clear that the article is classified as either a virtual world article or real world article.  See MPEP § 2173.05(d). For purpose of examination the claim will be interpreted as “applying a plurality machine logic-based rules to the first article data set to determine that the first article is a real world article”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 1-3 and 7  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 1 recites a “Method” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented in the claim is determining, based on some rules, if an article is real (real world). See par. 2-4 of the specification. The steps taken provide an opportunity identify if the article is real or fake and respond to that decision.




Limitations under prong 1:
The specific limitations of “applying a plurality of logic-based rules to the first article”, and “responsive to the determination that the article is a real world article, taking a responsive action" (user deciding if the article is fake or not) appear to be nothing more than organized human activity.

Limitations under prong 2:
The limitations of "receiving a first article data set”, is insignificant extra-solution activity to the judicial exception, as mere data gathering  (See MPEP 2106.05(g)).

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 2: wherein the information relating to the first article of the first article further (what data is in the article) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 3: wherein the responsive action is one of (what action is taken) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claims 7: determination if another article is fake further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 8 recites a “Method” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented in the claim is determining based on some rules if an article is real (real world) or fake (virtual world) . See par. 2-4 of the specification. The steps taken provide an opportunity identify if the article is real or fake and respond to that decision.

Limitations under prong 1:
The specific limitations of  “applying a plurality of logic-based rules to the first article”, and “responsive to the determination that the article is a real world article, taking a responsive action" (user deciding if the article is fake or not) appear to be nothing more than organized human activity.

Limitations under prong 2:
The limitations of "receiving a first article data set”, is insignificant extra-solution activity to the judicial exception, as mere data gathering  (See MPEP 2106.05(g)).


Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 9: wherein the information relating to the first article of the first article further (what data is in the article) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 10: wherein the responsive action is one of (what action is taken) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 14 recites a “Method” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented in the claim is determining based on some rules if portions of an article are real (real world) or fake (virtual world) . See par. 2-4 of the specification. The steps taken provide an opportunity identify if the portions of the article are real or fake and provide response to that decision or determination.

Limitations under prong 1:
The specific limitations of “applying a plurality of logic-based rules to the first article”, and “responsive to the determination that the portions… taking a responsive action" (user deciding if the article is fake or not) appear to be nothing more organized human activity.

Limitations under prong 2:
The limitations of "receiving a first article data set”, is insignificant extra-solution activity to the judicial exception, as mere data gathering  (See MPEP 2106.05(g)).

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 15: wherein the information relating to the first article of the first article further (what data is in the article) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 16: wherein the responsive action is one of (what action is taken) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-13  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kastan Day (https://kastanday.com/fake-news-detection-details/) published Oct 2017 and as available March 4, 2019 (hereinafter Kastan).

In regards to claim 1, Kastan teaches a computer-implemented method (CIM) comprising: receiving a first article data set including information relating to a first article; applying a plurality machine logic-based rules to the first article data set to determine that the first article is a real world article (see page 1-4 using guidelines to verify news article. Using the guidelines its determined if the article is fake or real. “combination of Bag-of-Words, Google’s word-2-vec, TF, TF-IDF (TermFrequency, Inverse Document Frequency us”); responsive to the determination that the first article is a real world article, taking a responsive action (see page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication as to whether it was fake or not).

In regards to claim 2, Kang further teaches wherein the information relating to the first article of the first article data set includes at least one of the following types of information: text of the article, audio corresponding to the text of the article, video, still image(s) and/or metadata (see page 3-4 section “Parsing input and fetching articles”; applies natural language processing to the text/content of the news article).

In regards to claim 4, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes creating three Word2vec models with corresponding term frequency counts (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, TF, TF-IDF).
	
In regards to claim 5, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes using Word2vec deep learning and one hot encoding to learn a text auto encoder. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).

In regards to claim 6, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes projecting text of the first article into a large feature vector space. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).


In regards to claim 7, Kastan further discloses receiving a second article data set including information relating to a second article; applying a plurality machine logic-based rules to the second article data set to determine that the second article is a virtual world article (see page 1-4 using guidelines to verify news article. Using the guidelines its determined if the article is fake or real. “combination of Bag-of-Words, Google’s word-2-vec, TF, TF-IDF (Term Frequency, Inverse Document Frequency us”. See page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication as to whether it was fake or not. Running subsequent searches for the user on a session, thus providing means to receive many article – a second, third, etc.- to make the determinations); responsive to the determination that the second article is a virtual world article, taking a responsive action (see page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication as to whether it was fake or not).

In regards to claim 8, Kastan discloses a computer-implemented method (CIM) comprising: receiving a first article data set including information relating to a first article; applying a plurality machine logic-based rules to the first article data set to determine that the first article is a real world article – as interpreted by examiner based on the 112 rejection above,- (see page 1-4 using guidelines to verify news article. Using the guidelines its determined if the article is fake (Virtual) or real. “combination of Bag-of-Words, Google’s word-2-vec, TF, TF-IDF (Term Frequency, Inverse Document Frequency us”.); and responsive to the determination that the first article is a real world article, taking a responsive action (see page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication to the user as to whether it was real or fake).

In regards to claim 9, Kastan discloses wherein the information relating to the first article of the first article data set includes at least one of the following types of information: text of the article, audio corresponding to the text of the article, video, still image(s) and/or metadata (see page 3-4 section “Parsing input and fetching articles”; applies natural language processing to the text/content of the news article).

In regards to claim 11, Kastan discloses wherein the application of machine logic-based rules to the first article data set includes creating three Word2vec models with corresponding term frequency counts (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, TF, TF-IDF).

In regards to claim 12, Kastan discloses wherein the application of machine logic-based rules to the first article data set includes using Word2vec deep learning and one hot encoding to learn a text auto encoder. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).

In regards to claim 13, Kastan discloses wherein the application of machine logic-based rules to the first article data set includes projecting text of the first article into a large feature vector space. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastan as applied to claim 1 above, and further in view of  Lisuk et al. (US 20160078022).

In regards to claim 3, Kastan doesn’t specifically teach wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game.
Lisuk teaches wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game (see para 22-25, 28 and  claim 1; teaches a system after a document has been classified having means for adding a label of the classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Lisuk to modify the teachings of Kastan in a similar matter as to label classified data, since it provides the visual data to user and enhances any process that uses the classified documents for further classifications (see para 22-25)

In regards to claim 10, Kastan doesn’t specifically teach wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game.
Lisuk teaches wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game (see para 22-25, 28 and  claim 1; teaches a system after a document has been classified having means for adding a label of the classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Lisuk to modify the teachings of Kastan in a similar matter as to label classified data, since it provides the visual data to user and enhances any process that uses the classified documents for further classifications (see para 22-25)

Claim 14, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al. (US 20180018316), in view of Paulik et al. (US 20140325335) and in view of Kastan Day (https://kastanday.com/fake-news-detection-details/) published Oct 2017 and as available March 4, 2019 (hereinafter Kastan).

In regards to claim 14,  Bogdan teaches a computer-implemented method (CIM) comprising: receiving a first article data set including information relating to a first article; applying a plurality machine logic-based rules to the first article data set to determine that: (i) a first portion of the first article includes information relates to a topic, and (ii) a second portion of the first article includes information relating to different topic (see para 24-27, 32, 64; using learning algorithm and NLP determining multiple topics found on a document); 
Bogdan doesn’t specifically teach responsive to the determination that the first portion of the first article relates to a topic and the second portion of the first article relates to second topic, taking a responsive action.
Paulik teaches responsive to the determination that the first portion of the first article relates to a topic and the second portion of the first article relates to second topic, taking a responsive action (see para 34; teaches adding labels for each of the identified topics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Paulik to modify the teachings of Bogdan to determine and label topic on a document, since it facilitates and enhances the visual identification of the document content to the user.
Bogdan teaches determining multiple topic within a document as taught above (see para 24-27, 32, 64), but doesn’t specifically teach article information relates real world events (real), virtual world events (fake); 
Kastan teaches article information relates real world events (real), virtual world events (fake) (see page 1-4 using guidelines to verify news article. Using the guidelines its determined if the article is fake (Virtual) or real. “combination of Bag-of-Words, Google’s word-2-vec, TF, TF-IDF (Term Frequency, Inverse Document Frequency us”.); On page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication to the user as to whether it was real or fake).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Kastan to modify the teachings of Bogdan as modified by Paulik in order to determine that the topic on the document is fake or real to add those topic determinations to the topic of Bogdan, since it enhances the system by providing means to identifying and differentiating topic which are classified as fake or real on a document.

In regards to claim 15,  Bogdan further teach wherein the information relating to the first article of the first article data set includes at least one of the following types of information: text of the article, audio corresponding to the text of the article, video, still image(s) and/or metadata (see abstract and para 24-27, 32, 64; natural language processing on the text)

In regards to claim 17, Bogdan doesn’t specifically teach wherein the application of machine logic-based rules to the first article data set includes creating three Word2vec models with corresponding term frequency counts.
Kastan teaches wherein the application of machine logic-based rules to the first article data set includes creating three Word2vec models with corresponding term frequency counts (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, TF, TF-IDF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Kastan to modify the teachings of Bogdan, since it’s a known techniques/model used for text vectorization which provide means to obtain conceptual and relationship between the content and used for text classification.

In regards to claim 18, Bogdan doesn’t specifically teach wherein the application of machine logic-based rules to the first article data set includes using Word2vec deep learning and one hot encoding to learn a text auto encoder.
Kastan teaches wherein the application of machine logic-based rules to the first article data set includes using Word2vec deep learning and one hot encoding to learn a text auto encoder. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Kastan to modify the teachings of Bogdan, since it’s a known techniques/model used for text vectorization which provide means to obtain conceptual and relationship between the content and used for text classification.

In regards to claim 19, Bogdan doesn’t specifically teach wherein the application of machine logic-based rules to the first article data set includes projecting text of the first article into a large feature vector space.
Kastan teaches wherein the application of machine logic-based rules to the first article data set includes projecting text of the first article into a large feature vector space. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Kastan to modify the teachings of Bogdan, since it’s a known techniques/model used for text vectorization which provide means to obtain conceptual and relationship between the content and used for text classification.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan, Paulik and Kastan as applied to claim 14 above, and further in view of  Lisuk et al. (US 20160078022).

In regards to claim 16, Bogdan doesn’t specifically teach wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game.
Lisuk teaches wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game (see para 22-25, 28 and  claim 1; teaches a system after a document has been classified having means for adding a label of the classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Lisuk to modify the teachings of Bogdan in order to label classified data, since it provides the visual data to user and enhances any process that uses the classified documents for further classifications (see para 22-25)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144